 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
13
                         IN THE UNITED STATES DISTRICT COURT
14
                               FOR THE DISTRICT OF ARIZONA
15
16   In the Matter of the Extradition of Ali                Case No. 20-8033MJ-MTM
17   Yousif Ahmed Al-Nouri a/k/a Ali Youssef
     Ahmed Al-Nouri, Ali Ahmed, Ali Yousif          UNITED STATES’ RESPONSE
18   Ahmed Al Noori, Ali Yousif Ahmed                   TO MAY 11, 2020
                                                        SUPPLEMENT TO
19   Nouri, Ali Al-Daleme, Ali Yousif Ahmed         DETENTION MEMORANDUM
     Al-Mahmadi, Ali Yousif Ahmed, and Ali
20   Yousif Nouri.
21
22          The United States, by and through undersigned counsel, hereby responds to the May

23   11, 2020, Supplement to Detention Memorandum filed by Ali Yousif Ahmed Al-Nouri

24   (hereafter, “Ahmed”) (Doc. 74).      In his Supplement, Ahmed refers to his medical

25   conditions, cites a number of news articles in support of his argument that the current

26   pandemic justifies his pre-extradition-hearing release, and incorporates a declaration from

27   a civil lawsuit attacking CoreCivic’s implementation of their policies and procedures.

28   However, as detailed herein, Ahmed’s arguments are unavailing. First, multiple courts
 1   have determined that the presence of COVID-19 in a detention facility, or the threat of
 2   COVID-19 to a detention facility, does not constitute a special circumstance for fugitives
 3   facing extradition who have alleged that they suffer from serious medical conditions.
 4   Second, Ahmed has failed to meet his burden of demonstrating that his own medical
 5   conditions, even in light of the threat of COVID-19, rise to the level of special
 6   circumstances. Third, Ahmed cannot demonstrate that CoreCivic has failed to implement,
 7   and follow, sufficient health and safety protocols to protect Ahmed and other inmates and
 8   to prevent the spread of COVID-19. Lastly, despite the difficulties with international travel
 9   due to COVID-19, Ahmed has not provided the Court with sufficient evidence as to why
10   such international travel is necessary to prepare a defense to the issues to be addressed at
11   Ahmed’s extradition hearing before this Court. Because Ahmed has not overcome the high
12   bar to release in the extradition setting, he should be detained.
13   I.     Courts Have Determined that the Threat of COVID-19 in Federal Detention
14          Facilities Is Not a Special Circumstance Warranting Bail in Extradition Cases.
15          In support of his argument that the threat of COVID-19 is a special circumstance

16   for purposes of bail in an extradition hearing, Ahmed relies in his original detention

17   memorandum primarily on Matter of Extradition of Toledo Manrique, No. 19-mj-71055-

18   MAG-1(TSH), 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020), in which the court

19   found that the 74-year-old fugitive was a “vulnerable person” at risk for contracting

20   COVID-19. (Doc. 52, at 13.) Although Manrique is distinguishable from Ahmed’s case

21   for many reasons (i.e. Ahmed is 42 years old, much younger than the fugitive in Manrique;

22   Ahmed is charged with the murder of two police officers, making him both a danger to the

23   community and a risk of flight, while the fugitive in Manrique faced money laundering

24   charges, and thus was only deemed a flight risk), the United States contends that Manrique

25   is an outlier.

26          In Risner v. Fowler, No. 3:19-cv-03078-N(BT), 2020 WL 2110579 (N.D. Tex. May

27   1, 2020), the court determined that a fugitive facing extradition had failed to demonstrate

28
                                                  -2-
 1   that the threat of contracting COVID-19 was sufficient to constitute a special circumstance
 2   warranting release. In that case, a fugitive confined at FCI-Seagoville facing extradition
 3   to Columbia for aggravated homicide charges sought to be released pending the outcome
 4   of his proceeding. Id. at *1. The fugitive argued that special circumstances existed
 5   because, based on his advanced age and medical conditions, he “is particularly vulnerable”
 6   to succumbing to COVID-19. Id. at *1. Specifically, the fugitive stated that he was 76
 7   years old and suffered from the following medical conditions: (1) “elevated prostate
 8   markers”; (2) “Parkinson-like tremors causing uncontrolled shaking at times”; (3)
 9   “Hypothyroidism, which causes problems with his heart rate and body temperature”; (4)
10   “suffered a stroke at some point in the past”; (5) “suffered from an atrial fibrillation, which
11   is an abnormal heart rhythm (arrhythmia)” fifteen years ago; (6) had surgery to “repair a
12   hole in his heart” 16 years ago; (7) “High blood pressure for which [he] takes medication”;
13   and (8) “Diverticulosis, which is where pockets develop in the lining of his digestive tract,
14   and when they get infected or inflamed, he suffers from diverticulitis and experiences
15   considerable pain.” Id. at *4-*5.
16          The fugitive relied on the CDC’s website to support his argument that his age and
17   medical conditions caused him to be “especially vulnerable” to COVID-19. Id. at *5. In
18   finding that the threat of COVID-19 did not constitute a special circumstance, the court
19   emphasized that the fugitive’s “general concern that he may contract COVID-19 while
20   incarcerated” was not a special circumstance. Id. at *7. The court noted that, at the time
21   of the court’s order, BOP’s website showed that FCI-Seagoville had one inmate who had
22   tested positive for COVID-19, but found that the fugitive failed to “allege he has been
23   exposed to the virus while incarcerated, or that anyone he is in contact with has been
24   exposed.” Id. at *7.
25          In another case, Valentino v. United States Marshal, 2020 WL 1950765, at *2 (S.D.
26   Tex. Apr. 15, 2020), the court found that an individual facing extradition to the Netherlands
27   could not establish special circumstances for bail purposes based on his 74 years of age
28
                                                  -3-
 1   and his medical issues with hypertension. Although the court noted that, as of the date of
 2   its order there were not any inmates at the fugitive’s facility who had tested positive for
 3   COVID-19, the court acknowledged the fugitive’s arguments related to rapidly rising
 4   infection rates for federal inmates, that many inmates may be untested, and that the risk of
 5   COVID-19 in detention facilities is especially high. Id. at *1-*2.
 6          Nonetheless, the court explained, the fugitive did “not identify any actual
 7   deterioration in his health or any serious medical need that cannot be met at his facility
 8   during the pandemic. His general arguments based on the pandemic, without any specific
 9   identified risks to him, do not suffice as a “special circumstance” under the authorities cited
10   above. Put simply, there is no evidence of immediate danger to [the fugitive] at FDC
11   Houston. If his age and hypertension were sufficient to warrant a special circumstance,
12   without any specific identified risk, then such circumstances would be generally available
13   to all senior inmates, and would not require an “extraordinary” showing.” Id. at *2.
14          Based on Risner and Valentino, it is clear that the mere presence of COVID-19 in,
15   or the impending threat of COVID-19 to, federal detention facilities is insufficient to
16   constitute a special circumstance justifying release, even in situations where a fugitive is
17   of an elderly age or suffering from serious medical conditions that do not rise to the level
18   of extraordinary.
19   II.    Ahmed Has Failed to Meet His Burden of Demonstrating that He Has a Serious
20          Medical Condition that Constitutes a Special Circumstance.
21          Ahmed claims that his medical condition, when combined with the fact that he could

22   potentially contract COVID-19 while detained in CoreCivic’s CAFCC (hereafter,

23   “CAFCC”) facility, is a special circumstance for purposes of bail pending an extradition

24   proceeding. (Doc. 74, at 5-6.) Ahmed alleges his prior heart valve replacement and two

25   prior incidences of pneumonia—one in August 2018 and one in June 2019— “place him

26   at heightened risk of severe illness were he to contract [COVID-19].” (Doc. 74, at 6.) In

27   support of this argument, Ahmed attaches (1) a declaration from a physician provided in a

28
                                                  -4-
 1   civil lawsuit that does not mention anything specific about Ahmed’s medical condition, (2)
 2   a single medical progress note regarding Ahmed from CoreCivic’s medical staff, and (3)
 3   two pages of medical records related to Ahmed’s August 2018 and June 2019
 4   hospitalizations at Deer Valley Medical Center. (Doc. 74.) Ahmed has failed to
 5   demonstrate that he has a serious medical condition that rises to the level of a special
 6   circumstance. He has not established that he has been exposed to the virus while
 7   incarcerated nor has he provided evidence of immediate danger. Ahmed has not met his
 8   burden and should be detained.
 9          Although serious medical conditions may constitute special circumstances, not all
10   serious medical conditions rise to the level of special circumstances due to the rarity of bail
11   in extradition matters. Cf. Matter of Extradition of Garcia, 761 F. Supp. 2d 468, 481 (S.D.
12   Tex. 2010) (“[I]f most health problems constituted special circumstances serving as a basis
13   for release, both genuine and fabricated illnesses could potentially empty federal prisons”);
14   Matter of Extradition of Hamilton-Byrne, 831 F Supp. 287, 290-91 (S.D.N.Y. 1993)
15   (requiring more than “serious” health problems to constitute special circumstances because
16   “[w]ere health problems a basis for release, both actual and feigned illnesses could rapidly
17   empty custodial facilities”).
18          A fugitive facing extradition is required to show much more than the existence of a
19   serious medical condition. Courts have generally found that a fugitive must demonstrate
20   that (1) the fugitive’s specific medical condition is life-threatening or debilitating, (2) the
21   fugitive’s medical condition has deteriorated while incarcerated, or (3) that the federal
22   authorities cannot properly care for the fugitive’s medical condition. Ahmed has not
23   demonstrated any of these conditions.
24          In finding the fugitive had not established a special circumstance justifying release
25   in an extradition matter, the Ninth Circuit acknowledged that “a serious deterioration of
26   health while incarcerated” may constitute a special circumstance. Salerno v. United States,
27   878 F.2d 317, 317 (9th Cir. 1989). District Courts have held similarly. In United States v.
28
                                                  -5-
 1   Bowman, No. 19-MJ-05089, 2020 WL 835342, at *3 (S.D. Cal. Feb. 20, 2020), the court
 2   recognized that, “serious medical issues that cannot be addressed in custody can constitute
 3   ‘special circumstances.’” However, the court found that the 70-year-old fugitive who was
 4   facing extradition for charges of rape could not establish “special circumstances” despite
 5   his serious health issues for which he was taking medication and due to the lack of evidence
 6   that his health problems were being exacerbated in custody. Id. In United States v. Snyder,
 7   No. 13-7082-MJ, 2013 WL 1364275, at *8 (D. Ariz. Apr. 3, 2013), the district court found
 8   that a fugitive’s history of cancer and reports of recently vomiting blood did not constitute
 9   special circumstances warranting release because the fugitive “failed to prove a serious
10   deterioration of health” and has not “indicat[ed] that no acceptable treatment would be
11   available to her.” Where fugitives cannot establish that the jail facility is incapable of
12   meeting his serious medical needs, special circumstances do not exist. See Nezirovic v.
13   Holt, 990 F. Supp. 2d 594, 601-02 (W.D. Va. 2013); Garcia, 761 F. Supp. 2d at 481; United
14   States v. Latulippe, No. 08-mj-59-1-JM, 2008 WL 2704230, at *1 (D.N.H. Jul. 3, 2008);
15   Matter of Extradition of Rouvier, 839 F. Supp. 537, 541-42 (N.D. Ill. 1993). 1
16          Here, Ahmed has failed to demonstrate that his medical conditions rise to the level
17   of special circumstances.
18          First, Ahmed has not demonstrated that his medical conditions are life-threatening
19   or debilitating. Although the United States does not dispute that Ahmed had a prior heart
20   valve replacement surgery in 2010 or that he has had two prior hospitalizations involving
21   pneumonia—Ahmed has not provided any evidence that these conditions are currently life-
22   threatening or debilitating. He has not alleged that he needs an additional surgery or
23   procedure to correct any significant issue relating to his heart. In fact, his request to visit a
24   cardiologist while incarcerated was merely for a routine follow-up, and not for any serious
25
26   1
           The United States disputes Ahmed’s previous characterization of his prior
27   encounters with pneumonia as “chronic pneumonia.” (Doc. 52, at 12.) Notably, the two
     medical records attached to Ahmed’s Supplement (Exhibits 2 and 3) do not appear to
28   diagnose Ahmed with a “chronic” condition.
                                                   -6-
 1   matter. See Declaration of K. Ivens, M.D., F.A.C.C.P. (and CV), attached here to as
 2   Exhibit A, at ¶ 34. Moreover, Ahmed has not provided any evidence or documentation
 3   that he currently suffers from any lung condition that is of a significant or serious nature.
 4   There is no evidence to suggest that Ahmed has had any lingering medical concerns related
 5   to his lungs while incarcerated or that as a result of his prior hospitalizations he currently
 6   faces any serious medical condition.
 7          Second, Ahmed cannot show that his health has deteriorated while in custody.
 8   CoreCivic’s Chief Medical Officer Dr. Ivens reports that Ahmed’s “medical records
 9   indicate that he is not having any issues with his heart [and] his blood pressure is normal.”
10   Exhibit A, at ¶ 34. In fact, Dr. Ivens states, Ahmed “is healthier now than when he entered
11   the facility.” Id.
12          Rather than meeting his burden of demonstrating that he currently has a life-
13   threatening or debilitating medical condition, Ahmed relies on his speculation that should
14   he contract COVID-19 in CAFCC, he would be at an “elevated risk.” (Doc. 74, at 6.) Mere
15   speculation is not enough; it is the fugitive’s burden to provide the court with evidence
16   from which the court can determine that the severity of the medical condition rises to the
17   level of a special circumstance. See, e.g., Garcia, 761 F. Supp. 2d at 481 (finding that the
18   fugitive failed to provide sufficient detail to show that his medical condition is a special
19   circumstance and instead “his exhibits simply support his assertions that he has received
20   medical treatment and has been referred to specialists by other physicians”); Rouvier, 839
21   F. Supp. at 542 (declining to find that a fugitive’s heart condition was a special
22   circumstance where the fugitive characterized the condition as “potentially” serious and
23   acknowledged that it could be controlled by medication).
24          Although the United States acknowledges that CoreCivic has designated Ahmed
25   under the facility’s policies as “high risk” with respect to contracting the COVID-19 virus,
26   this designation has been to his benefit and has had the effect of diminishing his risk of
27   contracting the virus. Inmates who are designated “high risk” are routinely monitored and
28
                                                 -7-
 1   receive prompt medical attention. See Declaration of Warden K. Kline, attached hereto as
 2   Exhibit B, at ¶ 53. None of the higher-risk detainees have been exposed to, or have been
 3   suspected of being exposed to, COVID-19, and none have tested positive for the virus.
 4   Exhibit B, at ¶ 56.
 5          Third, Ahmed has failed to meet his burden of showing that CoreCivic cannot
 6   properly care for his medical conditions. Although Ahmed claims that CoreCivic’s
 7   COVID-19 protocols “are preventing [him] from seeing a cardiologist for his ongoing heart
 8   problems,” (Doc. 74, at 6), he has failed to demonstrate that he has unmet medical needs.
 9   In fact, CoreCivic determined that Ahmed’s request to see a cardiologist was “not
10   medically necessary, or advisable,” at this time for multiple reasons:
11
            First, routine outside consults have been halted during the course of this
12          pandemic. This is because specialists, such as cardiologists, are not seeing
            any patients, except on an emergent basis, during this pandemic. Second,
13
            sending Mr. Ahmed for an outside consult would unnecessarily expose him
14          to the COVID-19 virus. Third, Mr. Ahmed was unable to provide the facility
            medical providers with the correct name of his treating cardiologist, making
15          it extremely difficult to obtain his prior records, something a cardiologist
16          would want to review prior to seeing him as a patient.
17   Exhibit A, at ¶ 34.
18
     III.   COVID-19 at the CoreCivic CAFCC Detention Center
19
            A.     Statistics Related to COVID-19 at CoreCivic CAFCC.
20
            CAFCC currently houses approximately 3090 total inmates. Exhibit B, at ¶ 13. As
21
     of May 13, 2020, 15 inmates have tested positive for COVID-19 at the CoreCivic facility
22
     in which Ahmed is housed. Exhibit B, at ¶ 15. 2 Although Ahmed emphasizes that
23
     “[h]undreds of other inmates are in quarantine as a result of COVID-19 exposure at the
24
25
26   2
            Although Dr. Ivens’ Declaration references that there are 13 inmates who have
27   tested positive for COVID-19, he was referencing statistics from earlier this week. Warden
     Kline’s Declaration, referencing 15 inmates who have tested positive for COVID-19 is up-
28   to-date as of May 13, 2020.
                                                -8-
 1   facility,” his complaint ignores the fact that CoreCivic aggressively implements quarantine
 2   procedures to prevent the spread of COVID-19 and protect the other inmates. See Exhibit
 3   A, at ¶¶ 16, 20, 22-23; Exhibit B, ¶¶ 31-49.
 4          Ahmed provided the Court with numerous statistics and news articles about the
 5   spread of COVID-19 through other facilities; however, those are irrelevant here. At
 6   CAFCC, less than .5% of the inmates have tested positive. All but one of the 15 cases of
 7   COVID-19 detected at CAFCC were diagnosed upon entry into the facility, suggesting that
 8   there is no spread of infection in the facility. Exhibit B, ¶ 61.
 9          B.     CoreCivic’s Precautionary Measures to Combat COVID-19.
10          Contrary to Ahmed’s arguments, CoreCivic has implemented detailed protocols and
11   measures, in compliance with the CDC’s Guidance on Management of Coronavirus
12   Disease 2019 in Correctional and Detention Facilities, to mitigate the risk of COVID-19
13   and its spread. First, the dramatic reduction in the CAFCC population allows for social
14   distancing. Exhibit A, ¶ 17. Unlike the facilities referred to in his pleading, the facility
15   where Ahmed is housed is currently operating at only 62% capacity. Exhibit A, ¶ 17. The
16   average number of detainees entering the facility each day has decreased from
17   approximately 100 per day to five per day, with a total reduction of approximately 1300
18   inmates since March 19, 2020. Exhibit B, at ¶ 14. This population reduction alleviates
19   many of the concerns raised by Dr. Goldenson in his declaration filed with Ahmed’s
20   supplemental memorandum.
21          Second, CAFCC has taken steps to prevent exposure to COVID-19 by limiting
22   outside contacts. Specifically, employees are required to wear masks and are screened prior
23   to reporting for work each day. Exhibit A, at ¶ 15. Employees are not permitted to enter
24   the facility if they have symptoms of COVID-19. Exhibit A, at ¶ ¶ 15-16. Additionally,
25   the United States Marshals Service is no longer transporting inmates to and from court, or
26   for non-emergency medical appointments. Exhibit A, at ¶ 19; Exhibit B, at ¶ 67. Further,
27   CAFCC suspended social visits beginning in March 2020. Exhibit A, at ¶ 19; Exhibit B,
28
                                                  -9-
 1   at ¶ 62.
 2           To the extent the defense also argues that CAFCC is not following its own protocols,
 3   there is simply no support in the record for such a proposition. See Exhibits A, B. In fact,
 4   the attached declarations of Dr. Ivens and Warden Kline make clear that CoreCivic has
 5   national guidelines in place and CAFCC is following those during this pandemic.
 6   Furthermore, most of the protocols recommended by Goldenson have been instituted at
 7   CAFCC. Compare Goldenson Declaration with Exhibits A and B. The assertions made by
 8   Dr. Goldenson are unpersuasive as they do not relate to CAFCC or Ahmed in particular.
 9   IV.     COVID-19 and Ahmed’s Custody Status
10           Ahmed fails to mention that his current housing status – administrative segregation
11   where he is physically separated from all other inmates – greatly limits his exposure to
12   COVID-19. See Exhibit A, ¶ 34, Exhibit B, at ¶¶ 124-132. Given the nature of the charges
13   against Ahmed, and the press coverage his case has received, he is currently in
14   administrative segregation, and has been in segregation since before any inmate tested
15   positive for COVID-19. Exhibit B, at ¶¶ 124-132. He has his own cell and shower and
16   visits the recreation yard by himself. See Exhibit A, at ¶ 34. He does not come into contact
17   with other inmates. See Exhibit A, ¶ 34. Ahmed’s arguments about CoreCivic and its
18   “immutable characteristics” in the detention context are inapplicable to his situation.
19           Due to Ahmed’s segregation status and the degree of COVID-19 spread in Arizona,
20   he cannot show that he would be at any lesser risk out of custody. In fact, Dr. Ivens opined,
21   “he is less likely to encounter individuals with COVID-19 in his current housing situation
22   than if he was released from the facility and was exposed to the general public.” Exhibit
23   A, at ¶ 34. The news articles relied on by Ahmed which discuss Arizona’s stay-at-home
24   order as support for his release are unpersuasive. The order is due to expire on the date of
25   Ahmed’s hearing, May 15, 2020, and many businesses have already been permitted to re-
26   open.
27
28
                                                - 10 -
 1
     V.     Courts in the District of Arizona Have Routinely Rejected Motions for Release
 2          Premised on COVID-19.
 3          Unlike in criminal cases, extradition cases carry a strong presumption in favor of
 4   detention and the Bail Reform Act is not applicable. See, e.g., Salerno v. United States, 878
 5   F.2d 317, 317 (9th Cir. 1989); Kamrin v. United States, 725 F.2d 1225, 1228 (9th Cir.
 6   1984). However, even in cases where other divisions of this Court have considered release
 7   premised on COVID-19 without extradition’s strong presumption, the courts have
 8   routinely rejected release requests premised on the risk presented by COVID-19.
 9          For example, the district court denied release and acceleration of a disposition
10   hearing where the defendant claimed she had health issues and was medically vulnerable.
11   United States v. Caddo, CR 18-08341-JJT (Filed 03/23/20) (Doc. 174), attached as Exhibit
12   C. 3 The Court found that “the protocols for warning sign monitoring, examination,
13   quarantining, isolation and other health procedures [CoreCivic has] in place are
14   comparable, if not superior, to what Defendant would face out of custody.” Id.
15          Similarly, where defendant had a history of chronic asthma, bronchitis, and
16   recurrent pneumonia, the district court denied defendant’s motion to reopen detention
17   based on potential exposure to COVID-19. United States v. Bachler, CR 19-00333-DLR
18   (Filed 04/13/20) (Doc. 116), attached as Exhibit C. There, the court held that while
19   CoreCivic’s protocols do not eliminate the risks of COVID-19 transmission, they are
20   reasonable under the circumstances, and if followed, they should substantially mitigate
21   those risks. Id. Further, the court noted there was no allegation that the defendant’s current
22   medical needs were not being met nor that he had any needs that could not be met currently
23   while in custody. Id.
24          In United States v. Enos, CR 19-2041-JAS-DTF (Filed 04/30/20) (Doc. 67),
25   attached as Exhibit C, the district court recognized that the defendant’s hypertension,
26
27   3
           All of the District of Arizona orders discussed in this section of the United States’
28   Response are attached collectively hereto as Exhibit C.
                                                 - 11 -
 1   asthma, morbid obesity, and borderline intellectual functioning put him at higher risk of
 2   severe illness were he to contract COVID-19. Nevertheless it found that in light of
 3   CoreCivic’s implementation of numerous measures with respect to “prevention,
 4   identification, treatment, surveillance, isolation, testing and protecting inmates and staff,”
 5   the health risk to the defendant did not outweigh his danger to the community. Id. Holding
 6   that CoreCivic protocols are comparable, “if not superior,” to what a defendant faces out
 7   of custody, the court noted that the defendant was unable to show that CoreCivic was not
 8   prepared to care for someone who became infected with the virus. Id. Finally, the Court
 9   noted that the defendant’s proposed release plan places others at increased risk, such as
10   Pretrial Services and any law enforcement who may have to re-apprehend the defendant if
11   he violates the terms of his release or flees. Id.; see also United States v. Martinez-Castro,
12   CR 20-50004-DJH (Filed 03/31/20) (Doc. 13), attached as Exhibit C (denying motion to
13   reopen detention, finding current pandemic did not outweigh the defendant’s risk of flight
14   and danger); United States v. Caruso, CR 20-00165-JJT (Filed 04/08/20) (Doc. 50),
15   attached as Exhibit C (denying defendant’s motion to reopen detention based on COVID-
16   19, citing the precautionary measures taken by CoreCivic and the defendant’s continued
17   risk of flight and danger).
18   VI.    COVID-19 and International Travel.
19          Lastly, Ahmed claims that travel to Iraq is “necessary for the investigation of and
20   defense against extradition,” and that as a result of the COVID-19 pandemic, “meaningful
21   investigation” has been disabled for the foreseeable future. (Doc. 74, at 7-8.) Beside this
22   generalized assertion, Ahmed fails to provide any information about the nature and extent
23   of the investigation his counsel intends to conduct so the Court can determine whether the
24   information sought is even appropriate in the context of an extradition hearing, much less
25   whether it rises to the level of a special circumstance.
26          As an initial matter, an extradition hearing is not a trial on the merits of the
27   allegations in the requesting country’s criminal charges. See, e.g., Collins v. Loisel, 259
28
                                                 - 12 -
 1   U.S. 309, 316 (1922); Santos v. Thomas, 830 F.3d 987, 991-92 (9th Cir. 2016). At the
 2   extradition hearing, this Court’s role is limited to considering the requesting country’s
 3   evidence and determining whether the legal requirements for certification of the fugitive’s
 4   extradition—as defined in the applicable extradition treaty, statutes, and case law—have
 5   been established. See Quinn v. Robinson, 783 F.2d 776, 786 n.3 (9th Cir. 1986) (citing
 6   Charlton v. Kelly, 229 U.S. 447, 461 (1913)) (analogizing extradition hearing to a
 7   preliminary hearing in a criminal case). Notwithstanding the COVID-19 pandemic, there
 8   is no basis to believe that the extradition hearing could not be conducted in the foreseeable
 9   future because “the Court’s inquiry at that hearing will be limited to a narrow set of issues:
10   (1) whether a valid treaty exists; (2) whether the crime charged is covered by the relevant
11   treaty; and (3) whether there is probable cause to believe that the defendant committed the
12   crimes alleged.” Matter of Extradition of Drumm, 150 F. Supp. 3d 92, 99 (2015) (citing
13   Skaftouros v. United States, 667 F.3d 144, 154–55 (2nd Cir.2011); United States v. Kin–
14   Hong, 110 F.3d 103, 110 (1st Cir.1997)).
15          Because of the limited nature of an extradition hearing, a fugitive’s right to present
16   evidence is severely constrained. A fugitive may generally not introduce evidence that
17   contradicts the evidence submitted on behalf of the requesting country, but rather may only
18   introduce evidence that explains away the requesting country’s submitted evidence or
19   “completely obliterates probable cause.” See, e.g., Charlton, 229 U.S. at 457-58, 461-62;
20   Santos, 830 F.3d at 992; Mainero v. Gregg, 164 F.3d 1199, 1207 n.7 (9th Cir. 1999),
21   superseded by statute on other grounds as stated in Cornejo-Barreto v. Seifert, 218 F.3d
22   1004 (9th Cir. 2000). A contrary rule “might compel the demanding government to
23   produce all its evidence . . . both direct and rebutting, in order to meet the defense thus
24   gathered from every quarter.” Collins, 259 U.S. at 316 (quoting In re Extradition of Wadge,
25   15 F. 864, 866 (S.D.N.Y. 1883)). The admission of explanatory evidence is largely within
26   the discretion of the Court. See Hooker v. Klein, 573 F.2d 1360, 1369 (9th Cir. 1978).
27          The Ninth Circuit has also cautioned that a fugitive “may not impeach government
28
                                                 - 13 -
 1   witnesses or produce witnesses whose testimony contradicts evidence already offered by
 2   the government.” See Santos, 830 F.3d at 992-93 (“We have also described ‘contradictory”
 3   evidence as evidence ‘the credibility of which could not be assessed without a trial.’ In
 4   practice, this means that an individual contesting extradition may not, for example, present
 5   alibi evidence, facts contradicting the government’s proof, or evidence of defenses like
 6   insanity, as this tends to call into question the credibility of the government’s offer of proof.
 7   . . .”) (citations omitted); see also Man–Seok Choe v. Torres, 525 F.3d 733, 740 (9th Cir.
 8   2008) (“[A] witness-accomplice’s ‘lack of credibility’ is merely a weakness in Korea’s
 9   case; it does not completely obliterate the evidence of probable cause’”).
10          These issues, which require determinations of fact or credibility, are reserved for
11   the courts in the requesting country to resolve after the fugitive is extradited. Hoxha v.
12   Levi, 465 F.3d 554, 562 n.10 (3d Cir. 2006) (“witness statements” that “contain certain
13   inconsistencies” . . . “present credibility issues that should be addressed at trial” in
14   requesting country); Bovio v. United States, 989 F.2d 255, 259 (7th Cir. 1993) (“issues of
15   credibility are to be determined at trial” and therefore the fugitive “has no right to attack
16   the credibility of [witnesses] at this stage of the proceedings”); Shapiro v. Ferrandina, 478
17   F.2d 894, 905 (2d Cir. 1973) (“The judge’s refusal to examine the credibility of the
18   testimony and statements included in the translated material was clearly proper, since the
19   declarants were not before him.”); In re Extradition of Mainero, 990 F. Supp. 1208, 1218
20   (S.D. Cal. 1997) (“Evidence that conflicts with that submitted on behalf of the demanding
21   party is not permitted, nor is impeachment of the credibility of the demanding country’s
22   witnesses.”). In addition, courts routinely reject technical and affirmative defenses in
23   extradition proceedings. See, e.g., Bingham v. Bradley, 241 U.S. 511, 517 (1916) (rejecting
24   objections to extradition that “savor of technicality”); Hooker, 573 F.2d at 1368 (noting
25   that extradition court “properly may exclude evidence of alibi, or facts contradicting the
26   government’s proof, or of a defense such as insanity”).
27          Ahmed asks this Court to find that global travel restrictions arising from the
28
                                                  - 14 -
 1   COIVD-19 pandemic constitute a special circumstance because he is “effectively disabled
 2   from meaningful investigation of his case” however, Ahmed has failed to provide the Court
 3   with any specific information regarding the nature or extent of the intended investigation.
 4   Moreover, he has not explained to the Court how the intended investigation is relevant or
 5   necessary to any of the issues that are appropriately addressed at the extradition hearing,
 6   as opposed to a trial on the merits in the requesting country. Even if Ahmed had provided
 7   the Court with some basis for which a limited investigation will be relevant to the
 8   extradition hearing, Ahmed fails to explain how the restrictions on global travel impede
 9   such an investigation and does not provide any discussion as to whether there are other
10   viable alternatives to individuals traveling from the United States to Iraq to accomplish the
11   goals of any such limited investigation.
12   VII.   Conclusion.
13          Accordingly, Ahmed has failed to meet his burden that COVID-19 creates a special
14   circumstance either as to his health or as to any global travel restrictions warranting his
15   release.
16          Respectfully submitted this 14th day of May, 2020.
17                                                       MICHAEL BAILEY
                                                         United States Attorney
18                                                       District of Arizona
19                                                       /s/ Todd M. Allison
20                                                       TODD M. ALLISON
                                                         DAVID A. PIMSNER
21                                                       RACHEL C. HERNANDEZ
22                                                       DIMITRA H. SAMPSON
                                                         Assistant United States Attorneys
23
24
25
26
27
28
                                                - 15 -
                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on May 14, 2020, I electronically transmitted the attached

 3   document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
     the attached document to the following CM/ECF registrant(s):
 4
 5   Jami S. Johnson
     Daniel L. Kaplan
 6   Counsel for Ali Yousif Ahmed Al-Nouri
 7   /s/ Norma Hernandez                     _
     United States Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             - 16 -
